Citation Nr: 0924408	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from December 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in May 2008, and 
was remanded for additional development and readjudication.  

As originally developed for appeal, the veteran's claim 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In April 2009, the RO 
established service connection for PTSD and as a result that 
issue is moot, and no longer before the Board.  Therefore, 
consideration herein is limited to the issue listed on the 
first page of the present decision.


FINDING OF FACT

The Veteran does not have a service-connected disability 
rated at 60 percent or more; or two or more disabilities with 
at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more; and there is no evidence that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in April 2004, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  
Although it is no longer required, the Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  A March 2006 letter informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, the 
appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Pertinent Law and Regulations

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2008).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

III.  Factual Background and Analysis

Service connection is currently in effect for the following 
disabilities: hearing loss rated as 40 percent disabling; 
PTSD, rated as 30 percent disabling; and bilateral tinnitus, 
rated as 10 percent disabling.  The highest combined 
evaluation for all three service-connected disabilities is 60 
percent (40 percent + 30 percent = 58 percent + 10 percent = 
62 percent).  See 38 C.F.R. § 4.25 (the separate ratings are 
not simply added together.)  Thus, the Veteran does not meet 
the minimum percentage requirements for consideration of a 
TDIU under 38 C.F.R. § 4.16(a).  

The individual ratings assigned for the service-connected 
disabilities, and their combined rating, are not now in 
dispute.

Notwithstanding his 60 percent combined evaluation, the 
Veteran claims that his service-connected disabilities render 
him totally unemployable.  However, despite his assertions 
and the functional impairment due to his service-connected 
disabilities, the medical evidence of record does not show 
that the Veteran is unable to obtain and maintain 
substantially gainful employment as a result of them.  The 
sole fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A November 2003 VA general medical examination report shows 
the Veteran's medical history was significant for 
polyarthralgias to include the knees, shoulders, wrists, 
elbows, and fingers.  As to his occupational history, he said 
he had worked for one week in December 2001, driving a mail 
transport truck.  He was then without employment until July 
of 2003.  From August 2003 he drove a water truck, and once 
that job ended was unemployed once again.  He explained the 
reason for his unemployment, stating that his unemployment 
benefits were better than what he could make working a 
minimum wage job.  He stated that he had submitted multiple 
applications for jobs that would pay better, but was probably 
not hired because of his age.  The diagnoses included 
tendinitis in the shoulders, degenerative osteophyte 
formation over the lumbar spine, muscle strain of the low 
back with spasm, large nasal polyp in the left nostril, and 
hearing loss.  

The Veteran underwent VA examination of his service-connected 
PTSD in December 2003.  In general, the clinical evaluation 
was negative for any significant problems and offered no 
indication that the service-connected PTSD rendered the 
Veteran unable to work at a substantially gainful occupation.  

In March 2009, the Veteran was sent for VA examination to 
assess the current state of his service-connected PTSD and 
its impact on his employability.  At that time he was 
enrolled in a community college and studying to finish a 
degree in civil engineering, which he hoped to complete next 
year.  He indicated that after his service discharge he had 
received training in mechanics and welding.  He worked in 
machine shops and later for the Forest Service until 1988.  
In 1989, he worked for the State Department of 
Transportation.  He then worked for the National Resource 
Conservation Services for several years, and in 2000 worked 
as a truck driver delivering supplies.  Recently he had 
worked part-time driving trucks for construction sites.  He 
said he has not received taxable income since 2003, but 
continues to do occasional odd jobs and has been going to 
school for the last three years.  The Veteran was hopeful of 
finishing his studies so that he could qualify for a better 
job.  The examiner diagnosed mild to moderate PTSD, and a GAF 
score of 65 was assigned.  

None of the remaining VA or private medical records ascribes 
an inability to work as due to the Veteran's service-
connected disabilities.  While he has significant non 
service-connected orthopedic problems, which presumably play 
a large part in his functional impairment, such non-service-
connected disabilities may not be considered in support of 
the TDIU claim.  

In this case, there is no medical evidence showing that the 
Veteran's circumstances are so exceptional as to warrant a 
grant of a TDIU under the provisions of section 4.16(b).  
Clearly, the service-connected hearing loss is productive of 
a great degree of disability, as indicated by the 40 percent 
rating assigned.  However, there is no indication in the 
record that the disability involves factors that are not 
reflected in the Rating Schedule, or that impair the 
Veteran's ability to work to a greater degree than 
recognized.  There is no medical evidence of record which 
shows he has sought regular medical treatment for hearing 
loss or that it precludes him from securing or following 
substantially gainful employment.  Likewise, neither VA 
examiner indicated that the Veteran's service-connected PTSD 
precluded him from securing or following a substantially 
gainful occupation.  While the Veteran undoubtedly suffers 
from considerable psychiatric impairment, there is no medical 
indication that his PTSD, either alone or in concert with 
other service-connected disabilities, precludes him from 
obtaining and retaining substantially gainful employment.  
Moreover, his service-connected tinnitus does not appear 
significantly disabling from an industrial standpoint.  

Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned rating.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from his disabilities 
are in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which the Veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 60 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b) (2008).


ORDER

Entitlement to TDIU is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


